Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 18 March 1815
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 80.
My dear wife
Hotel du Nord. Rue de Richelieu N. 97. Paris 18 March 1815.

In the course of four days I received your last Letter from St: Petersburg of 12 Feby. That from Riga and  of 17 and 20. Feby. and that from Berlin of the 5th: of this Month—I had addressed a Letter to you at Konigsberg on the 19th: of February, and one at Berlin on the first of March, both of which must have arrived after you had passed through those places—I had requested you to inform me by which of the Roads you would come from Berlin; but I find by your Letters that you expected to have received the information which road would be the most advisable, from me. The distance being almost the same by the three different roads. I thought it best to leave the choice to yourself; and it was not until last week that I was informed that the best road was by the way of Leipzig and Frankfort.—Your friends at Berlin will have been able however to give you the best advice on this subject—I now direct this Letter in duplicates to Bourget and Bondy, by one of which places you must pass, to let you know where I am, and with what impatience I am waiting to receive you.
Mr and Mrs Smith did not come with me from Ghent, but arrived here ten days after me. They intend to return to America, not in the Neptune by the Fingal—They are still here, but propose to go next week to Havre; to be read  to embark as soon as the vessel can sail. Messrs: Bayard, Gallatin and Russell are here—Mr Bayard, very ill; which has prevented him from going to England. Mr Clay left Paris yesterday for London—You have doubtless heard of the total defeat of the British at New-Orleans.
No farewell; but a welcome, to the arms of your affectionate husband and father.

A.